DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on February 05, 2021 has been considered and entered. 
Accordingly, claims 1-18 are pending in this application. Claims 1, 5-6, 8-11, and 16-18 are currently amended; claims 2-4, 7, and 12-15 are original.
Drawings
The drawings are objected to under 37 CFR 1.84(o) because the drawings lack suitable descriptive legends. Figure 2 and Figure 3 reference 340a, 340b, 310c, and 330 should be provided with descriptive text labels.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 line 20, the claim recites “the estimated fractional component the second input”. Perhaps applicant may want to recite “the estimated fractional component at the second input” instead. Claims 2-10 inherit the same deficiency as claim 1 by reason of dependence and are objected to for the same reason.
Appropriate correction is required.

Claim Interpretation
	The preamble of claims 1 and 11 recite “the execution unit configured to receive from a computer readable instruction an op code of the instruction and to access an operand defined by the instruction wherein the op code defines that the instruction generates an exponential of the operand”. This limitation is given patentable weight because the body of the claim refers to elements that are 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the execution unit configured to receive from a computer readable instruction an op code of the instruction and to access an operand defined by the instruction wherein the op code defines that the instruction generates an exponential of the operand”. This limitation is unclear because it merely state functions (receiving from a computer readable instruction an op code and accessing an operand) that is not performed by any structure recited in the claim. The recited function does not follow from the structure recited in the claim, i.e., the at least one multiplier, the control circuitry, the exponent register, the look up table, and the preparatory circuit, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Claim 11 suffer the same deficiency as claim 1 and is rejected for the same reasons. Further, claim 1 recites the 
Claims 2-10 inherit the same deficiencies cited as claim 1 by reason of dependence. Claims 12-18 inherit the same deficiencies cited as claim 11 by reason of dependence.
Claim 6 recites the limitation “wherein the number of entries in each look up table depends on the significance of the respective bit sequence in the mantissa”. This limitation is unclear because the term “significance” is unclear. It is unclear whether the term simply means the length of the bit sequence or if it means something more. 

Response to Arguments
In view of the amendments made, the objection to the specification is withdrawn.
In view of the amendments made, the objections to the drawings are withdrawn with the exception of the objection under 35 C.F.R. 1.84(o) for lack of suitable descriptive legends in Fig. 2 and reference 340a, 340b, 310c, and 330 in Fig. 3. Applicant has provided no argument or provided no amendment with respect to the requirement for suitable descriptive legends.
In view of the amendments made to claims 8, 9, 10, 16, 17, and 18, the 35 U.S.C. 112(b) rejections of claims 8, 9, 10, 16, 17, and 18 have been withdrawn.
Applicant’s arguments, see remarks pages 11-12, filed 02/25/2021, with respect to the 35 U.S.C. 112(b) rejection of claims 1-18 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claims 1 and 11, applicant amended the preamble of the claims to omit the “defining the nature” phrase and moved the phrase “the operand being a number in floating point format” to the body of the claims. The amendment resolved the 112(b) issues with respect to the “defining the nature of the instruction”, however, the amendment did not resolve or address the functional limitation issue with respect to what 
In response to applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claim 6, applicant provided no argument with respect to the meaning of the term “significance” in relative to the bit sequence of the mantissa.
Applicant’s arguments, see remarks pages 12-14, filed 02/25/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-6, 9, and 11-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-6, 9, and 11-16 has been withdrawn.

Allowable Subject Matter
Claims 1-18 but would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejections discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
As discussed above (see applicant’s argument pages 12-14 and examiner’s response to arguments), the combination of Azadet and Hussain was the closest art. However, the combination does not teach a control circuitry configured to supply the operand as a first input value at the first input and a fixed multiplicand, log2(e), as a second input value at the second input and to extract an integer part and a fractional part from a first multiplication result of the multiplication operation, the operand being a number in floating point format; the control circuitry further configured to supply the 2f value at the first input of the multiplier circuit and the estimated fractional component at the second input of the f value at the first input of the multiplier circuit and the estimated fractional component at the second input value of the multiplier circuit to generate a second multiplication result which constitutes the mantissa of the exponential. Examiner relies on the secondary reference for the structural limitation of the claim and the operand being represented in a floating point format. However, the secondary reference does not have the structure to support the method disclosed by the primary reference. The primary reference discloses exponential calculation for bases of 2, 10, and e. However, the secondary reference only supports exponential calculation for base 2. There would be no motivation to modify the secondary reference to include additional structures to support exponential calculation for base e.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/Aimee Li/Supervisory Patent Examiner, Art Unit 2183